LENDERMAN, JOHN C., Associate Judge.
We affirm the final summary judgment in this legal malpractice case. In an earlier appeal involving the appellant and his former spouse, we found the trial court was not bound to enforce the order in controversy. Singer v. Singer, 652 So.2d 454 (Fla. 4th DCA 1995). The order that appellant alleges appellee-attorney negligently failed to enforce was not enforceable by contempt. Therefore, the appel-lee-attorney is not negligent for failing to enforce an order the trial court was not required to enforce.
AFFIRMED.
WARNER, C.J., and TAYLOR, J., concur.